DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021, has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 7 have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn. 
Applicant’s arguments with respect to claims 1-6, 8-14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,908,728 to Huikai et al. (hereinafter “Huikai) in view of US 2009/0135864 to Aruga (hereinafter “Aruga”).
Regarding claim 1, Huikai teaches a transistor outline package (1), comprising a header (2) with a mounting area (14) for an optoelectronic component (13), wherein the header comprises a signal pin (3) disposed in a feedthrough (4), wherein the feedthrough is filled with an insulating material comprising glass and/or glass ceramic (col. 3, lines 32-34), and the feedthrough having a recessed area on at least one side that is not completely filled up with the insulating material, wherein the recessed area defines a cavity at least partially around the signal pin (Fig. 2).

Huikai does not teach that the signal pin has an enlarged portion in the recessed area, wherein the signal pin has a first diameter and the enlarged portion is a collar that has a second diameter that is larger than the first diameter. Aruga teaches a signal pin (1) having an enlarged portion in a recessed area of a feedthrough (Figs. 2-4, 8), wherein the signal pin has a first diameter and the enlarged portion is a collar (28) that has a second diameter that is larger than the first diameter (Figs. 2-4, 8). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the device of Huikai such that the signal pin has an enlarged portion in the recessed area, as taught by Aruga. The motivation would have been to achieve improve electrical connectivity (pars. [0005], [0028], [0030]).
Regarding claims 2, 3, 10, 11, and 20, Huikai teaches a device for data transfer (col. 3, lines 29-31). The remaining limitations appear to involve mere optimizations. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the device of Huikai as set forth in the pertinent claims. The motivation would have been to optimize insulative properties, indexing considerations, and data transfer rates.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huikai in view of Aruga as applied to claim 1 above, and further in view of US 2010/0252856 to Yuang (hereinafter “Yuang”).
Huikai in view of Aruga renders obvious the limitations of the base claim 1. Huikai does not teach that the recessed area is filled with a plastic. Yuang teaches a recessed area of a feedthrough (16) that is filled with a plastic (par. [0057]; Fig. 3). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify he device of Huikai such that the recessed area is filled with a plastic, as taught by Yuang. The motivation would have been to improve insulative properties (par. [0057]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huikai in view of Aruga as applied to claim 1 above, and further in view of US 2005/0111503 to Ishigami et al. (hereinafter “Ishigami”).
Regarding claim 8, Huikai in view of Aruga renders obvious the limitations of the base claim 1. Huikai does not teach that the insulating material is made of or comprises a porous glass and/or a porous glass ceramic. Ishigami teaches an insulating material (5) of a feedthrough that is 


Regarding claim 9, Huikai in view of Aruga and further in view of Ishigami renders obvious the limitations of the base claim 8. The remaining limitation appears to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the device of Huikai as set forth in the pertinent claim. The motivation would have been to optimize indexing considerations.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huikai in view of Aruga as applied to claim 1 above, and further in view of US 2015/0083487 to Leedecke et al. (hereinafter “Leedecke”).
Regarding claims 12 and 13, Huikai in view of Aruga renders obvious the limitations of the base claim 1. Huikai does not teach that the feedthrough includes an area of enlarged diameter on at least one side thereof, wherein the area of enlarged diameter is partially filled with the insulating material. Leedecke teaches a feedthrough (1) that includes an area of enlarged diameter (2) on at least one side thereof, wherein the area of enlarged diameter is partially filled 
Regarding claim 14, Huikai in view of Aruga and further in view of Leedecke renders obvious the limitations of the base claim 12. The remaining limitation appears to involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date to optimize the device of Huikai as set forth in the pertinent claim. The motivation would have been to optimize indexing considerations.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5, the prior art of record, taken individually or in combination, when taken in combination with the other claimed features, fails to disclose or render obvious that the 
Regarding claim 6, the prior art of record, taken individually or in combination, when taken in combination with the other claimed features, fails to disclose or render obvious that the plastic has a permittivity at 18 degrees C and 50 Hz of 4.0 +/- 2.5.
Regarding claim 7, the prior art of record, taken individually or in combination, when taken in combination with the other claimed features, fails to disclose or render obvious that the insulating material has a permittivity at 18 degrees C and 50 Hz of less than 5.0. 
Regarding claims 15-19, the prior art of record, taken individually or in combination, when taken in combination with the other claimed features, fails to disclose or render obvious a printed circuit board attached on the signal pin substantially coaxially thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JERRY M BLEVINS/Primary Examiner, Art Unit 2883